Exhibit 10.7

Guarantee Contract entered by and between Runyin Bio-Chemical and Shenzhen
Development Bank Jinan Branch, dated April 12, 2012, for a maximum of RMB
15 million

Main Contents

 

¨ Contract No.: 20120412004-01

 

¨ As guarantor, Runyin Bio-Chemical undertakes to assume joint and several
liabilities for Shandong Xiangrui Pharmacy Co., Ltd’s indebtedness owed towards
Shenzhen Development Bank Jinan Branch under an Total Credit Authorization
Agreement of 100 million RMB with contract No.: 20120412004.

 

¨ Secured Items: the loan principal, interest, penalty interest, damages,
compensation and all the expenses incurred for Shenzhen Development Bank Jinan
Branch to realize its loaner’s right under the Acceptance Contract;

 

¨ Term of the loan: 6 months, from April 12, 2012 to October 12, 2012

 

¨ Guarantee period:

 

¨ Two years from the expiry date that Shandong Xiangrui Pharmacy Co., Ltd.
should fulfill its obligations in accordance with the Acceptance Contract;

 

¨ If term of the Acceptance Contract is extended, guarantee period shall be two
years from the expiry date for Shandong Xiangrui Pharmacy Co., Ltd. to fulfill
its obligations according to the extended agreement;

 

¨ If due to the provisions of relevant PRC law or regulations or any agreement
reached under the Acceptance Contract, any loan becomes mature ahead of its
term, guarantee period shall be two years starting from the advance mature date.

 

¨ Liabilities of Breach of Contract: Guarantor shall compensate Warrantee any
loss suffered from Shandong Xiangrui Pharmacy Co., Ltd.’s breach of contract.

Headlines of the articles omitted

 

¨ Commitment of guarantor

 

¨ Assumption of guarantor’s responsibility

 

¨ Dispute settlement

 

¨ Miscellaneous

 

¨ Effectiveness

 

¨ Validity